Citation Nr: 0121326	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-02 025A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rectal bleeding as 
a chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for myopia.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for nausea as a chronic 
disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for memory loss as a 
chronic disability resulting from an undiagnosed illness.

10.  Evaluation of service-connected post-traumatic stress 
disorder (PTSD), rated as 10 percent disabling for the period 
from September 2, 1995, to June 29, 2000.

11.  Evaluation of service-connected PTSD, evaluated as 50 
percent disabling from June 29, 2000.

12.  Entitlement of the veteran to receive vocational 
rehabilitation training at the Brooks Institute for 
Photography pursuant to the provisions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
vocational rehabilitation training at the Brooks Institute 
for Photography.  This matter also comes before the Board 
following a July 1997 RO decision that, among other things, 
denied claims of service connection for myopia, otitis media, 
a right knee disability, and a back disability as well as 
undiagnosed illnesses manifested by fatigue, nausea, rectal 
bleeding, headaches, and memory loss.  Lastly, this matter 
comes before the Board following a January 1998 RO action 
that, among other things, granted service connection for PTSD 
and evaluated it as 10 percent disabling, effective from 
September 2, 1995.  In October 1998, the veteran notified the 
RO that he had moved from Arizona to Florida and his claims 
file was transferred to the appropriate Florida RO.  In 
August 1999, the Board remanded the veteran's appeal for a 
personal hearing before a member of the Board.  In September 
2000, the RO re-evaluated the veteran's PTSD as 50 percent 
disabling, effective from June 29, 2000.


REMAND

Initially, as to the veteran's claim of service connection 
for rectal bleeding as a chronic disability resulting from an 
undiagnosed illness, the Board notes that controlling law and 
regulations provide that an appeal to the Board is initiated 
by filing a notice of disagreement (NOD).  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 20.201 (2000).  
Then, after a statement of the case (SOC) is issued, the 
appeal is completed by filing a substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (2000).  A substantive appeal can be set forth on a VA 
Form 9, Appeal to Board of Veterans' Appeals, or in 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to alleged errors 
of fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(2000).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the veteran, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2000).  
Moreover, when issues are addressed for the first time in a 
supplemental statement of the case (SSOC), to be timely, a 
substantive appeal must be filed as to those additional 
issues within 60 days from the date that the AOJ mails the 
SSOC to the veteran in order for an appeal to be considered 
timely.  38 C.F.R. § 20.302(c) (2000).  Additionally, if 
additional pertinent evidence is received after issuance of 
the SOC and within the time limit for filing a substantive 
appeal, the claimant will have 60 days after issuance of a 
SSOC to perfect an appeal.  38 C.F.R. § 20.302(c) (2000); 
VAOPGCPREC 9-97 (Feb. 11, 1997).  If the veteran fails to 
file a substantive appeal in a timely manner, and fails to 
timely request an extension of time, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 
5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 
9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In the July 1997 decision, the RO denied, among other things, 
the veteran's claim of service connection for rectal bleeding 
as a chronic disability resulting from an undiagnosed 
illness.  Notice of this decision was sent to the veteran in 
July 1997.  While the veteran thereafter filed numerous 
written statements with the RO, a NOD was first received in 
May 1998.  A SSOC, which for the first time addressed this 
issue, was issued in October 1998.  However, the Board notes 
that neither the veteran nor his representative thereafter 
filed with the RO a timely substantive appeal on this issue.  
The Board recognizes that the veteran's representative 
subsequently filed argument on appeal, including a March 
1999, which presentation included allegations of error as to 
the above issue.  However, this presentation was submitted 
well after the time period for filing a substantive appeal 
had passed.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
AOJ, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided to the veteran 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(2000).  If not, the matter must be remanded to the AOJ to 
avoid prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified regarding the issue of 
whether an adequate substantive appeal was timely filed as to 
the RO's July 1997 denial of his claim of service connection 
for rectal bleeding as a chronic disability resulting from an 
undiagnosed illness.  Since the veteran has not yet been 
afforded an opportunity to present argument and/or evidence 
on the question of adequacy and timeliness of appeal, and 
because he has not been provided a SOC or SSOC with respect 
to this matter, the Board will remand this matter to the RO 
to avoid the possibility of prejudice.  38 C.F.R. § 19.9 
(2000).  This is especially important given the possibility 
that evidence of VA treatment or evaluation exists which was 
prepared during the time period for perfecting an appeal.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators have constructive knowledge of VA treatment or 
evaluation reports); VAOPGCPREC 9-97.  In other words, if VA 
records exist which are relevant to an issue before the RO, 
then a SSOC is required, which will extend the time period 
for filing a substantive appeal.  VAOPGCPREC 9-97.

Next, as to all the other issues on appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom; Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the other 
issues on appeal is required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
change requires that notice be provided to a claimant as to 
what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, at 289.  In the case of 
Holliday v. Principi, 14 Vet. App. 280 (2001), it was noted 
that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, at 289-290.  Indeed, the 
Court noted that, until such regulations were promulgated, 
there remained significant uncertainties regarding the kind 
of notice to be given to each class of claimants, especially 
in light of the Secretary's acknowledgments that the 
notification requirements had universal application.  Id.  In 
order to ensure that the veteran in this case is afforded all 
the protections of the Veterans Claims Assistance Act of 
2000, as implemented by VA, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Holliday, supra.

On remand, the RO should also undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied, which action should include additional 
examinations of the veteran.  As to the veteran's claims of 
service connection for otitis media, a right knee disability, 
a back disability, and undiagnosed illnesses manifested by 
chronic fatigue, nausea, headaches, and memory loss, the 
Board notes that the veteran was provided with a number of VA 
examinations (see VA examinations dated in October 1995 
(veteran diagnosed with, among other things, mechanical low 
back pain) and December 1997 (veteran diagnosed with, among 
other things, paroxysmal headache syndrome, mechanical low 
back pain, and degenerative changes of the right knee 
meniscus)) and voluminous VA treatment records have been 
obtained by the RO.  However, while the record contains 
medical opinion evidence that the veteran currently suffers 
from at least some of the claimed disabilities, it does not 
contain medical opinion evidence that the veteran currently 
suffers from all of the claimed disabilities nor does it 
contain medical opinion evidence that such disabilities are 
attributable to the veteran's military service.

In light of the evidence described above, and because the 
change in the law has eliminated the need for the claimant to 
file a well-grounded claim, the Board finds that the duty to 
assist now requires, among other things, that the veteran be 
scheduled for new VA examinations so that medical opinion 
evidence can be obtained to determine if the veteran has any 
of the claimed disabilities and, if so, whether any 
disability is related to military service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

As to the veteran's claim of service connection for myopia, 
the Board notes that service medical records report that the 
veteran was involved in a lightning strike in 1991.  
Moreover, both service medical records and post-service 
medical records show the veteran has visual defects.  
Additionally, the October 1995 general VA examiner reported 
that the veteran's visual examination disclosed myopia ". . . 
which incidentally is interesting because prior to him being 
struck by lightning he never had to wear glasses and now he 
has myopia."  Furthermore, the veteran filed a May 1998 
statement from Jeffrey F. Martin, O.D., F.A.A.O., in which it 
was opined that, "[a]lthough no clear delineation can be 
made, the possibility exist that [the veteran's] vision drop 
could be related to the lightening strike based on the 
history presented." 

Tellingly, 38 C.F.R. § 3.303(c) (2000) provides that 
refractive error of vision is not a disease or injury within 
the meaning of applicable legislation governing the award of 
compensation benefits.  This includes loss of vision due to 
myopia.  Dorland's Illustrated Medical Dictionary 1094, 151 
(28th ed. 1994) (myopia is an "error of refraction . . .").  
Moreover, the Court has held that the Board is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); Owens v. Brown, 
7 Vet. App. 429 (1995); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Heuer v. 
Brown, 7 Vet. App. 379, 386-87 (1995).

However, the Court has also said that where there is 
reasonable possibility that current conditions are related to 
or are the residual of a condition experienced in service VA 
should seek a medical opinion as to whether the veteran's 
current disabilities are in any way related to or the 
residual of those experienced in service.  Horowitz v. Brown, 
5 Vet. App. 217 (1993).  Additionally, governing regulations 
provide that when, during the course of review, it is 
determined that further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).  
Therefore, the Board will likewise remand this issue to 
obtain clarifying medical opinion evidence on this point.

As to all issues on appeal, on remand, the RO must also 
obtain and associate with the record all relevant treatment 
records on file with all sources identified by the veteran.  
Specifically, the Board notes that a review of the record on 
appeal shows that the veteran reported that, following the 
August 1991 lightning strike, he was treated at Fort 
Huachuca.  He also reported that he received treatment for 
ear pain while in military service at Davis-Monthan Air Force 
Base.  The veteran also reported that he had originally 
injured his back in a college ROTC program, while playing 
football, and that he received treatment at that time from a 
college physician.  Additionally, the record shows that the 
veteran received post-service treatment for PTSD from a 
number of private sources including a Daniel Steiner, the 
Community Mental Health, HRS Enterprises, Mary Taylor Davis, 
Ph.D., and James P. Reed, D.O..  Moreover, as to his back 
disability, the veteran testified that he had seen a private 
physician, possibly an orthopedic surgeon, and had attended 
physical therapy.  In addition, the veteran reported, or the 
record shows, that the veteran received treatment for 
problems that are the subject of this appeal at VA medical 
centers (VAMCs) in Arizona (i.e., Tucson), Milwaukee (by a 
Dr. Chan), Brandon, and Tampa.  Additionally, the veteran 
reported that he saw a physician at the Tampa VAMC every 
three months for treatment for his PTSD.  However, while some 
records from some of the above sources appear in the claims 
file, many do not.  Furthermore, the Board notes that, while 
a claim for vocational rehabilitation is in appellate status, 
the veteran's vocational rehabilitation folders are not part 
of the record provided to the Board.  Therefore, on remand, 
copies of all records on file with all the sources identified 
above must be obtained and associated with the record.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Such 

Lastly, the Board finds that the veteran, in May 1998, filed 
a notice of disagreement (NOD) with the RO's July 1997 
decision that granted service connection for chest pain as a 
chronic disability resulting from an undiagnosed illness and 
evaluated it as non-compensably disabling, effective from 
September 2, 1995.  See Gallegos v. Gober, No. 
14 Vet. App. 50 (2000) (any expression of a desire for review 
suffices as a NOD).  However, a statement of the case 
addressing this issue has not been issued by the RO.  
38 C.F.R. §§ 19.29, 19.30 (2000).  Since the Court has 
indicated that referral to the RO of an issue with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
this issue is also remanded.

This case is REMANDED to the RO for the following actions:

1.  As to all claims, the veteran should 
be allowed to supplement the record on 
appeal. 

2.  As to the claim of service connection 
for rectal bleeding as a chronic 
disability resulting from an undiagnosed 
illness, the veteran should be contacted 
and notified of his right to submit 
further evidence, argument, and/or 
comment with regard to the question of 
timeliness and adequacy of appeal, 
including the right to appear at a 
personal hearing.  The veteran should be 
asked to identify any VA treatment for 
that disability during the time period 
for filing a substantive appeal.

3.  As to the claim for vocational 
rehabilitation, the RO should associate 
with the record the veteran's separate 
vocational rehabilitation file, including 
a copy of the December 1996 decision that 
initially denied the benefit sought.

4.  As to the claim for a higher 
evaluation for chest pain as a chronic 
disability resulting from an undiagnosed 
illness, the RO should issue a statement 
of the case.  If, and only if, the 
veteran files a timely substantive appeal 
as to this issue, should that issue be 
returned for review by the Board.

5.  As to all the claims, the RO should 
review the claims folder and ensure that 
all notification and development required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.

6.  As part of the duty to assist, 
development should include, but is not 
limited to, the following actions.

a.  The RO should contact the 
veteran and obtain the names, 
locations, and dates of all post-
service medical treatment provided 
by VA or other private facilities. 

b.  The RO should contact Jeffrey F. 
Martin, O.D., F.A.A.O., and ask that 
he provide the bases upon which he 
based his May 1998 opinion as to the 
relationship between the veteran's 
loss of visions and the lightning 
strike.  Copies of any medical 
records relied upon in reaching his 
opinion should also be requested.  
In the event Dr. Martin relied 
solely on the veteran's history to 
him, that fact should be noted.

c.  The RO should contact the VA 
examiner that conducted the October 
1995 general VA examination, if 
possible, and ask that he explain 
his earlier statement.

d.  The veteran should be requested 
to provide information about any 
employment examinations he might 
have taken, or medical care he might 
have received through his employer, 
since his separation from service.  
After obtaining the names and 
addresses, and necessary releases, 
the RO should request such pertinent 
records from the veteran's former 
and current employers.

e.  The RO should obtain and 
associate with the record all 
relevant clinical records at Fort 
Huachuca, Davis-Monthan Air Force 
Base, and the veteran's college 
hospital.  The RO should also obtain 
and associate with the record all 
relevant outstanding treatment 
records held by Daniel Steiner, 
Community Mental Health, HRS 
Enterprises, Mary Taylor Davis, 
Ph.D., and James P. Reed, D.O., and 
VAMCs in Arizona, Milwaukee, 
Brandon, and Tampa (including any 
separate records kept by a Dr. Chan 
and all psychiatric treatment 
records). 

f.  The RO should obtain and 
associate with the record all other 
records kept by any physician or 
hospital identified by the veteran.

g.  In the event any attempts to 
secure information are unsuccessful, 
such efforts should be fully 
documented, and the veteran should 
be notified in accordance with the 
Veterans Claims Assistance Act of 
2000.

7.  As to the claims of service connection 
for otitis media, a right knee disability, 
and a back disability, the RO should 
arrange to have the veteran examined by 
appropriate specialists to ascertain 
whether he has any current ear, right 
knee, or back disability.  A copy of the 
appointment notice(s) sent to the veteran 
should be associated with the file.  All 
necessary testing, including x-rays, 
should be conducted.  The examiner(s) must 
review the entire claims folder.  As to 
all current disease processes identified, 
the examiner(s) should elicit from the 
veteran a detailed history regarding the 
onset and progression of relevant 
symptoms.  The examiner(s) should give 
opinions as to the medical probability 
that any current disability is 
attributable to military service.  If it 
is determined that there is no current 
disability or no relationship to military 
service, the examiner(s) should expressly 
say so and provide detailed reasons for 
such opinions.

8.  As to the claim of service connection 
for myopia, the RO should arrange to have 
the veteran examined by an optometrist.  
A copy of the appointment notice(s) sent 
to the veteran should be associated with 
the file.  All necessary testing should 
be conducted.  The examiner should give 
opinions as to all diseases processes 
affecting the veteran's vision and the 
medical probability that any current 
disability is attributable to the in-
service lightning strike.  If it is 
determined that there is no current 
disability or no relationship to military 
service, the examiner should expressly 
say so and provide detailed reasons for 
such opinions.  All opinions provided 
should be explained in the context of 
other opinions of record, including the 
May 1998 opinion of Jeffrey F. Martin, 
O.D., F.A.A.O..

9.  As to the claims of service 
connection for undiagnosed illnesses 
manifested by fatigue, nausea, headaches, 
and memory loss, the RO should arrange to 
have the veteran examined by appropriate 
specialists.  A copy of the appointment 
notice(s) sent to the veteran should be 
associated with the file.  All necessary 
testing should be conducted.  The 
examiner(s) must also review the entire 
claims folder.  The examiner(s) should 
determine whether the veteran has chronic 
fatigue, nausea, headaches, or memory 
loss.  If he has any of the above 
disabilities, the examiner(s) should 
determine whether the veteran has 
objective indications of chronic 
disability that cannot, by history, 
physical examination, or laboratory 
tests, be attributed to any known 
clinical diagnosis and, if so, those 
objective indications should be 
identified.  The examiner(s) must provide 
an opinion as to the relationship between 
the veteran's already service connected 
PTSD and rhinitis and any of the 
disabilities claimed above.  If it is 
determined that there is no current 
disability, no chronic disability, or a 
diagnosis of a specific disease process 
causing the disability, the examiner(s) 
should expressly say so and provide 
detailed reasons for such opinions.  All 
opinions provided should be explained in 
the context of other opinions of record, 
including those provided at the December 
1997 VA examinations.

10.  As to the claim for a higher 
evaluation for PTSD, the RO should 
schedule the veteran for a psychiatric 
examination for the purpose of assessing 
the current severity of his service-
connected PTSD.  A copy of the 
appointment notice(s) sent to the veteran 
should be associated with the file.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder and provide an 
opinion as to all symptoms attributable 
to service-connected psychiatric 
disability.  Thereafter, the examiner 
should provide an opinion as to the 
combined effect of all manifestations of 
service-connected disability (as opposed 
to his other non-service-connected and 
service connected disabilities, such as 
depression) on the veteran's social and 
industrial adaptability.  A global 
assessment of functioning (GAF) score 
should be provided and its meaning should 
be explained in the context of the new 
and old rating criteria.  All opinions 
provided should be explained in the 
context of other opinions of record, 
including those provided at VA 
examinations in October 1995, December 
1997, April 2000, June 2000, and July 
2000.

11.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  As to the veteran's claim for a 
higher evaluation for service-connected 
PTSD, the RO should not only consider the 
old and new rating criteria but also 
whether additional "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  (The effective 
date for the change in criteria should be 
considered when assigning any staged 
rating.)  If any benefit sought is not 
granted, a SSOC should be issued.  If the 
RO decides that the veteran did not 
perfected a timely appeal as to the issue 
of service connection for rectal bleeding 
as a chronic disability resulting from an 
undiagnosed illness, then the SSOC should 
contain a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


